DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities: 
Claim 1, line 2, “the client device”, should read, “a client device”. 
Claim 1, line 2, “a first key unknown to by the server”, should read, “a first key unknown to a server”.
Claim 1, line 7, “the sensitive information”, should read, “the encrypted sensitive information”.
Claim 1, line 8, “the stored sensitive information”, should read, “the stored encrypted sensitive information”.
Claim 1, lines 14-15, “the completed parameters”, should read, “the received parameters”.
Claim 2, line 2, “the parameters”, should read, “the received parameters”.
Claims 8, line 2-3, “the communication key”, should read, “a communication key”.
Claim 26, lines 3 and 4, “the secure message”, should read, “the secure electronic message”.
Claim 26, line 11, “the known first portion”, should read, “the first portion”.


Appropriate correction is required.

Note: The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Further note that as evidenced by numerous objections above, examiner strongly encourage to review the claims for any antecedent issues that may have been inadvertently overlooked by the examiner. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Karamchedu et al. (US 2004/0030917 A1), hereinafter, “Karamchedu”, Morrison (US 2002/0073047 A1), hereinafter, “Morrison” and Binding et al. (US 6,751,731 B1), hereinafter, “Binding” have been found to be the closest prior arts. 
Karamchedu discloses a system that includes a server equipped to generate a split encryption key having at least a first key portion and a second key portion, that is used by the server to encrypt at least a portion of a message. Additionally, the first key portion of the split encryption key is retained by the server, while the second key portion of the split encryption key is delivered to a sending client and is discarded from the server. The sending client in turn provides the second key portion to one or more recipients of the message to facilitate recipient access to the message.
Morrison discloses method and system for conducting transaction over a network wherein Once the client initiates the transaction, the server system generates an encryption key. Next, a portion of the encryption key is stored in the client system. The portion of the encryption key is preferably stored in a cookie on the client system. Next, the entire encryption key is stored in the server system. The server system then transfers an encrypted file to the client system. After the encrypted file has been transferred, the remaining portion of the encryption key is transferred to the client system. The encryption key is capable of being utilized by the client system to subsequently decrypt the encrypted file. Decryption is performed in response to a payment transaction that takes place from the client system to the server system.
Binding discloses a system for establishing a secure connection between a client application and a server application using existing message types, wherein said client application and said server application have a common message encoding scheme, said computer program product comprising: computer-readable program code means for sending a content request from said client application to said server application, wherein said content request uses a first existing message type onto which is piggy-backed first security data, such that said client application provides said server application with said first security data for use by said server application in establishing said secure connection, wherein a parameter portion of said first security data comprises zero or more parameters to be used by said server application when creating a content response and a client nonce portion of said first security data comprises a client nonce provided by said client application, said parameter portion encrypted with said client nonce and said client nonce portion encrypted with a key such that only said server application can decrypt said client nonce portion, according to said common message encoding scheme; and computer-readable program code means for sending said content response, from said server application to said client application responsive to receiving said content request, wherein: (1) at least a portion of content included in said content response is encrypted; and (2) said content response uses a second existing message type onto which is piggy-backed second security data, such that said server application provides said client application with said second security data for use by said sever application in establishing said secure connection.
However, Karamchedu, Morrison and Binding either alone or in combination fail to teach or suggest a method wherein “d) storing the sensitive information on the server; e) generating parameters associated with the stored sensitive information, the parameters comprising a unique identification associated with the stored sensitive information; f) communicating the parameters to the client device; g) the client device further adding a second of the portions of the first key to the received parameters; h) the client device creating an electronic message comprising the completed parameters; i) the client device sending the created electronic message to a recipient” as required by claim 1 and when taken in the context of the claim as a whole. Also, Karamchedu, Morrison and Binding either alone or in combination fail to teach or suggest a method “b) retrieving parameters associated with the secured access, the retrieved parameters comprising identification of the secure message and a first portion of an end-to-end key; c) the recipient device requesting the secured message associated with the identification of the secure message to the server; d) sending content of the secured message encrypted with the end-to-end key and a second portion of the end-to-end key to the recipient device; e) the recipient device combining the known first portion of the end-to-end key and the received second portion of the end-to-end key to forge the end-to-end key; f) using the end-to-end key to decrypt the content of the secured message. as required by claim 26 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435